Memorandum by the Court. Appeal from a judgment of the Supreme Court at Special Term, entered June 3, 1970 in Albany County, which denied a petition under section 330 of the Election Law to validate a petition designating petitioner, an enrolled member of the Democratic Party, as the Liberal Party’s candidate for the office of State Senator, 37th Senate District. Respondent correctly determined that the designating petition was not valid in the absence of the timely filing of a certificate of authorization by the State Executive Committee of the Liberal Party (Election Law, § 137, subd. 4; cf. Matter of Langley v. Erway, 57 Mise 2d 1, affd. 30 A D 2d 711, affd. 22 N Y 2d 781). There was no adequate excuse shown for noncompliance with the rules and regulations of the State Committee of the Liberal Party (Matter of Quinn v. Power, 28 A D 2d 687, affd. 20 *1036N Y 2d 682). Judgment affirmed, without costs. Application for permission •to appeal to the Court of Appeals denied. Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by the court.